Office Action Summary

Claims 1-6 and 21-32 are pending in the application.    

Allowable Subject Matter
Claims 1-6 and 21-32 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-6 and 21-32 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record is Carroll (U.S. Publication No. 2015/032,4757), Liberty (U.S. Publication No. 2013/031,8172), and Jones (U.S. Publication No. 2012/026,6210). Carroll, a system and method for creating electronic calendar entries from email messages, teaches a matching engine configured to receive a communication originated from one of a plurality of different resources, applying to the received communication a rule set associated with the template, and a parser configured parse information from the communication according to the rule set to generate an event, to compare a structure of the received communication to the structure of one or more templates and in response to validating a match between the structure of the received communication and a template, it does not explicitly state comparison to a template itself, but rather just the words in the system.
Liberty, a method and system for email sequence identification, teaches email messages that are compared with other email templates in order to make a determination, but it does not explicitly state using a skeleton template with a rule set to perform the limitations of the claims. Jones, a method and apparatus for creating an information security policy based on a pre-configured template, teaches use of templates in the formation of policies from emails and other types of documents, but also does not 
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of creating a new template and rule set, are integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by utilizing skeleton templates and the matching of their structures to other electronic correspondence in order to configure and reconfigure the templates. Thus independent Claims 1, 21, and 27 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as pointed out by Applicant on pg. 2 of the Applicant’s Remarks of 1/31/2022, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
3/14/2022